Citation Nr: 0826175	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-07 288	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for chronic fatigue to 
include as due to an undiagnosed illness.  

2. Entitlement to service connection for joint pain to 
include as due to an undiagnosed illness.  

3. Entitlement to service connection for fibromyalgia and 
muscle aches to include as due to an undiagnosed illness.  

4. Entitlement to service connection for memory loss to 
include as due to an undiagnosed illness.  

5. Entitlement to a rating higher than 10 percent for 
hypertension.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1983 to June 1994, and from January 2003 to May 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2005, the veteran appeared at a hearing before a 
Decisions Review Officer.  The transcript of the hearing is 
in the record.

Pursuant to the veteran's request, a hearing before a member 
of the Board was scheduled for January 2008.  As the veteran 
did not appear for the hearing, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704.

The claim of service connection for joint pain, degenerative 
joint disease of the patellae, is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. Chronic fatigue was not affirmatively shown to have had 
onset during service; an current fatigue has not resulted in 
periods of incapacitation of at least one but less than two 
weeks total and does not require continuous medication and is 
otherwise unrelated to an injury, disease, or event of 
service origin, including any exposure to environmental 
hazards in Southwest Asia.

2. Excluding degenerative joint disease of the patellae, 
chronic joint pain was not affirmatively shown to have had 
onset during service; except for right elbow pain, current 
joint pain is associated with known clinical diagnoses; 
current right elbow pain has not resulted in a compensable 
disability; joint pain is otherwise unrelated to an injury, 
disease, or event of service origin, including any exposure 
to environmental hazards in Southwest Asia; and degenerative 
joint disease of the cervical spine was manifested beyond the 
one-year presumptive period for arthritis as a chronic 
disease. 

3. Fibromyalgia is not currently shown; and chronic muscle 
aches were not affirmatively shown to have had onset during 
service; and current muscle aches are associated with a known 
clinical diagnosis and is otherwise unrelated to an injury, 
disease, or event of service origin, including any exposure 
to environmental hazards in Southwest Asia.  

4. Memory loss is not currently shown.

5. Hypertension has not been shown to be productive of 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1. Chronic fatigue to include as due to an undiagnosed 
illness was not incurred in or aggravated by service; and 
fatigue is not currently manifested to a compensable degree 
as an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.317; 
38 C.F.R. § 4.88b, Diagnostic Code 6354 (2007).



2. Excluding degenerative joint disease of the patellae, 
joint pain to include as due to an undiagnosed illness was 
not incurred in or aggravated by service; and joint pain of 
the right elbow is not currently manifested to a compensable 
degree as an undiagnosed illness; and arthritis of the 
cervical spine was diagnosed after service beyond the one-
year presumptive period for a chronic disease.  38 U.S.C.A. 
§§ 1110, 1112, 1117, 1131, 1137, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007); 
38 C.F.R. § 4.71a, Diagnostic Code 5025 (2007).

3. Fibromyalgia and muscle aches to include as due to an 
undiagnosed illness were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (2007).

4. Memory loss to include as due to an undiagnosed illness 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.317 (2007).

5. The criteria for a rating higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by a 
letter dated in October 2003 and in March 2006.  The veteran 
was informed of the type of evidence needed to substantiate 
the claims of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service. 

The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence 
indicating an increase in severity and the effect that 
worsening has on the claimant's employment and daily life. 

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the degree of disability 
assignable and for the effective date of the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided the content-complying VCAA notice, the claims of 
service connection for were readjudicated as evidenced by the 
supplemental statement of the case, dated in May 2007.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.). 



On the claim for increase, to the extent that the VCAA notice 
did not include the Diagnostic Code under which the claimant 
was rated and general notice of the criteria, which consists 
of a specific measurement or test results, at this stage of 
the appeal, when the veteran already has notice of the 
pertinent Diagnostic Code and rating criteria as provided in 
the statement of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim.  As the content error did not 
affect the essential fairness of the adjudication of the 
claim for increase, the presumption of prejudicial error as 
to the content error in the VCAA notice is rebutted.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claims of for Service Connections

Factual Background

The service personnel records show that the veteran served in 
combat operations in Southwest Asia associated with Operation 
Dessert Shield/Storm from January 1991 to March 1991.  

The veteran was awarded a Southwest Asia Service Medal with 3 
Bronze Service Stars, Overseas Service Ribbon, and the Kuwait 
Liberation Medal, among other awards and decorations.

The service treatment records show that the veteran was seen 
for left scapula pain associated with musculoskeletal pain 
(May 1985); a stretch injury of he left foot and ankle with 
negative X-rays (February 1986); back pain (September 1988); 
right ankle sprain (February 1989); chest pain to rule out 
cardiac abnormality and costochondritis (November 1989); and 
back and neck pains (January 1991). 

On separation examination in March 1994, the veteran gave a 
history of chest pain, leg cramps, recurrent back pain, and 
foot trouble.  He denied swollen or painful joints, 
arthritis, bursitis, lameness, painful shoulder or elbow, 
knee problems, or memory loss.  

The examiner noted that chest pain in November 1989 was 
associated with costochondritis, that leg cramps resolved 
with rest, that frequent back pain were controlled with rest 
and strengthening.  There was no complaint, finding, or 
history of fatigue, joint pain, or fibromyalgia and muscles 
aches.  The musculoskeletal and psychiatric evaluations were 
normal. 

On examination for deployment in January 2003, there was no 
complaint or history of fatigue, joint pain, fibromyalgia and 
muscles aches, or memory loss. 

After service on VA examination in November 2003, the veteran 
complained of fatigue every three to four days.  As for joint 
pain and muscle aches, the veteran did not recall any joint 
or muscle trauma, but he did experience joint after physical 
activities during service.  He complained of painful 
shoulders, back, knees, and feet and muscle aches after 
strenuous exercise.  He also complained of short-term memory 
loss such that he had to write everything down.  Except for 
tenderness at the shoulders and at the knees and back spasms, 
the joint, spine, and muscles were   normal.  X-rays of the 
shoulders were negative and X-rays of the patellae revealed 
degenerative changes.

The diagnoses were fatigability; bilateral flat feet with 
plantar fasciitis; lumbosacral strain with muscle spasm; 
degenerative joint disease of the patellae, myalgias, strain 
related; rotator cuff syndrome of the left shoulder; and 
strain of the right shoulder.  The veteran was not on 
medication for fatigue, joint pain, or muscle aches or was 
there a history of incapacitating episodes. 

On VA examination in April 2004, the veteran complained of 
daily memory problems, which have been present for 10 to 12 
years, but he had not received treatment for it.  On mental 
status evaluation, the veteran was able to remember the names 
of the last 5 presidents, his social security number, home 
address, date of birth, and dates of service.  Memory loss 
was not diagnosed.   

In a statement in November 2004, the veteran complained of 
joint pains in the neck, shoulders, right elbow, back, left 
knee, and left foot.  He reported that as far as memory loss, 
he would not recall events 2 or 3 minutes after these 
occurred.  

In May 2005, the veteran stated that he had muscle and joint 
pain in the right elbow and knees.  The veteran stated that 
he had been diagnosed with degenerative joint disease of the 
knees and was prescribed Naproxen.  The veteran also stated 
that he had muscle pain in the neck, chest, triceps, and 
fingers, and the upper body in general.  He stated that his 
physician had advised him to stop working out so much.  The 
veteran testified that he had lost 10 days of work in the 
preceding year due to headaches or feeling tired.  He 
reported sleeping difficulties and feeling like he was not 
getting enough sleep.  The veteran related sleeping 4 or 5 
hours a night on the average, and working 50 to 60 hours a 
week.    

VA records document degenerative joint disease of the 
cervical spine by X-ray in December 2004, and complaints of 
painful knees and right elbow in March 2005. 

On VA psychiatric examination in March 2006, the examiner 
found no long-term or short-term memory loss.  

In March 2006, two medications, one for joint pain and one 
for muscle pain, were prescribed to be taken as needed. 

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for arthritis, if arthritis 
manifested to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Compensation is payable to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability: (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  

A qualifying chronic disability means a chronic disability 
resulting from any of the following: (A) an undiagnosed 
illness to include fatigue, muscle pain, joint pain, and 
neurological signs and symptoms; or (B) a medically 
unexplained chronic multisymptom illnesses such as 
fibromyalgia. 38 C.F.R. § 3.317(b).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Analysis 

Fatigue

On the basis of the service treatment records, fatigue was 
not affirmatively shown to be present during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

As there is no competent evidence either contemporaneous with 
or after service that fatigue was noted during service, the 
principles of service connection pertaining to continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

After service, the veteran's complaints of fatigue were first 
documented in 2003.  While fatigability was diagnosed on VA 
examination in November 2003, fatigability was not directly 
associated with a specific injury, disease, or event of 
service origin. 

The veteran primarily argues that he suffers from fatigue as 
a manifestation of an undiagnosed illness resulting from his 
service in the Persian Gulf region during Operation Desert 
Shield/Desert Storm, which is a presumptive disease under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

Since fatigue has been documented, the remaining question is 
whether fatigue is currently manifested to a degree of 10 
percent or more.  

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Since there is no specific Diagnostic Code for rating 
fatigue, it is permissible to rate fatigue under a closely 
related disease to which fatigue is closely analogous. 
In this case, the Board finds that fatigue is closely 
analogous to chronic fatigue syndrome.  Chronic fatigue 
syndrome is rated under Diagnostic Code 6354.  Under 
Diagnostic Code 6354, the criteria for a 10 percent rating 
are symptoms which wax and wane, but result in periods of 
incapacitation of at least one, but less than two weeks total 
duration per year; or symptoms controlled by continuous 
medication.  For the purpose of evaluating this disability, 
the condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.  

As there is no evidence that fatigue has resulted in periods 
of incapacitation, that is  requiring bed rest and treatment 
by a physician or symptoms controlled by continuous 
medication, the current fatigue does not trigger presumptive 
service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 as fatigue is not manifested to a degree of 10 percent 
or more. 

With regard to the veteran's statements, relating his current 
fatigue to the environmental hazards encountered in the 
Persian Gulf, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
veteran's statements, directly relating his current fatigue 
to environmental hazards in the Persian Gulf, as competent 
evidence to substantiate the claim.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Joint Pain

The service treatment records show that the veteran was seen 
for left scapula pain in May 1985; a stretch injury of he 
left foot and ankle with negative X-rays in February 1986; 
back pain in September 1988, a right ankle sprain in February 
1989); chest pain to rule out cardiac abnormality and 
costochondritis in November 1989); and back and neck pains in 
January 1991. 

On separation examination in March 1994, the veteran gave a 
history of chest pain, recurrent back pain, and foot trouble.  
He denied swollen or painful joints, arthritis, a painful 
shoulder or elbow, or knee problems.  The examiner noted that 
chest pain in November 1989 was associated with 
costochondritis, that frequent back pain was controlled with 
rest and strengthening.  There was no complaint, finding, or 
history of joint pain, and the musculoskeletal evaluation was 
normal. 

On examination for deployment in January 2003, there was no 
complaint or history of joint pain. 

Although the veteran had several complaints of joint pain for 
different joints, chronic joint pain, singularly or 
collectively, was not affirmatively shown to be present 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

As chronicity in service is not otherwise adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

The veteran's current complaints of joint pain were first 
documented in 2003, which were associated with flat feet, 
lumbosacral strain, rotator cuff syndrome of the left 
shoulder, and strain of the right shoulder.  Degenerative 
joint disease of the cervical spine was first documented in 
December 2004.  The period without documented complaints of 
joint pain after discharge from service interrupts continuity 
and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.); Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

While degenerative joint disease of the cervical spine, flat 
feet, lumbosacral strain, rotator cuff syndrome of the left 
shoulder, and strain of the right shoulder have been 
documented after service none have been directly associated 
with a specific injury, disease, or event of service origin.  
And the documentation of degenerative changes of the cervical 
spine by X-ray in December 2004 is beyond the one-year 
presumptive period for manifestation of arthritis as a 
chronic disease under 38 U.S.C.A. §§ 1112, 11137; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran primarily argues that he suffers from joint pain 
as a manifestation of an undiagnosed illness resulting from 
his service in the Persian Gulf region during Operation 
Desert Shield/Desert Storm, which is a presumptive disease 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a qualifying 
chronic disability is one by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  In this case degenerative joint disease 
of the cervical spine, flat feet, lumbosacral strain, rotator 
cuff syndrome of the left shoulder, and strain of the right 
shoulder are known clinical diagnoses.  

For this reason, the presumption of service connection due to 
an undiagnosed illness does not apply.  38 C.F.R. 
§ 3.317(a)(1).

Since right elbow pain has been documented, the remaining 
question is whether the elbow pain is currently manifested to 
a degree of 10 percent or more.  

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under the Rating Schedule, a painful joint is rated on 
limitation of motion.  Limitation of motion of the elbow is 
rated under Diagnostic Code 5206 or Diagnostic Code 5207.  
Under Diagnostic Code 5206, flexion of the elbow limited to 
100 degrees is 10 percent disabling.  Under Diagnostic Code 
5207, extension of the elbow limited to 45 degrees is 10 
percent disabling. 

As there is no evidence of elbow pain with limited flexion to 
100 degrees or limited extension to 45 degrees, the current 
right elbow pain does not trigger presumptive service 
connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as 
the right elbow pain is not manifested to a degree of 10 
percent or more. 

With regard to the veteran's statements, relating his current 
right elbow pain to the environmental hazards encountered in 
the Persian Gulf, where as here, the question is one of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
veteran's statements, directly relating his current right 
elbow pain to environmental hazards in the Persian Gulf, as 
competent evidence to substantiate the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b)

Fibromyalgia and Muscle Aches 

On the basis of the service treatment records fibromyalgia 
was not affirmatively shown to be present during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  And after 
service, fibromyalgia has not been documented and the veteran 
testified that he had not been diagnosed with fibromyalgia.

In the absence of proof of any present disability, there is 
no valid claim of service connection for fibromyalgia.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As for muscle aches, the service treatment records show that 
on separation examination in March 1994, the veteran gave a 
history of leg cramps.  The examiner noted that the leg 
cramps resolved with rest.  There was no complaint, finding, 
or history of muscles aches, and the musculoskeletal 
evaluation was normal.  On examination for deployment in 
January 2003, there was no complaint or history of muscles 
aches. 

Although it is not clear whether leg cramps were a sign or 
symptom of muscle aches, the service treatment records lack 
the documentation of the combination of manifestations 
sufficient to identify a chronic condition and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the 
service treatment records, then a showing of continuity of 
symptomatology after service is required to support the 
claim. 

The veteran's current complaints of muscle aches were first 
documented in 2003, and the myalgia, muscle, strained-related 
was diagnosed.  The period without documented complaints of 
muscle pain after discharge from service interrupts 
continuity and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.); Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

While muscle aches, myalgia, have been documented after 
service, myalgia has not been directly associated with a 
specific injury, disease, or event of service origin.

The veteran primarily argues that he suffers from muscle 
aches, myalgia, as a manifestation of an undiagnosed illness 
resulting from his service in the Persian Gulf region during 
Operation Desert Shield/Desert Storm, which is a presumptive 
disease under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a qualifying 
chronic disability is one by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  In this case muscle aches, myalgia has 
been associated with muscle strain, a known clinical 
diagnosis.  For this reason, the presumption of service 
connection due to an undiagnosed illness does not apply.  
38 C.F.R. § 3.317(a)(1). 

With regard to the veteran's statements, relating his current 
muscle aches to the environmental hazards encountered in the 
Persian Gulf, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
veteran's statements, directly relating his current muscle 
pain to environmental hazards in the Persian Gulf, as 
competent evidence to substantiate the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b)

Memory loss

On the basis of the service treatment records memory loss was 
not affirmatively shown to be present during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

As there is no competent evidence either contemporaneous with 
or after service that memory loss was noted during service, 
the principles of service connection pertaining to continuity 
of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

After service, on VA examination in November 2003, the 
veteran complained of short-term memory loss such that he had 
to write everything down.  On VA examination in April 2004, 
the veteran complained of daily memory problems, which have 
been present for 10 to 12 years, but he had not received 
treatment for it.  On mental status evaluation, the veteran 
was able to remember the names of the last 5 presidents, his 
social security number, home address, date of birth, and 
dates of service.  Memory loss was not diagnosed.  On VA 
psychiatric examination in March 2006, the examiner found no 
long-term or short-term memory loss. 

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the objective 
indications of a qualifying chronic disability are include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  In 
this case, memory loss by neither objective evidence 
perceptible to the examining physician, nor memory loss 
capable of independent verification has been shown.  For this 
reason, the presumption of service connection due to an 
undiagnosed illness does not apply.  38 C.F.R. § 3.317(a)(1).

In the absence of proof of any present disability, there is 
no valid claim of service connection for memory loss due to a 
disease, injury, or event of service origin or to an 
undiagnosed illness.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Increased Rating for Hypertension

Factual Background

By a rating decision dated in July 1994, the RO granted 
service connection for hypertension, and assigned a 
noncompensable evaluation.  In a February 1995 rating 
decision, the RO increased the rating to 10 percent.  In 
September 2003, the veteran submitted the current claim for 
an increase disability rating for hypertension.  

After service, in July 2001, blood pressure was 143/92, in 
February 2003, it was 148/86, and in July 2003, it was 
147/78. 

On VA examination in November 2003, the veteran reported a 
history of hypertension since 1991, currently well-controlled 
with medications.  The reported blood pressure readings were 
142/89, 141/81, and 136/98.  

In a November 2003 statement, the veteran asserted that his 
blood pressure had worsened because his medication dosage had 
been increased.  

VA records show that in December 2004 the blood pressure 
readings were 148/96, 144/96, and 131/96.  In November 2005, 
it was 148/89.

On VA examination in August 2006, the veteran's blood 
pressure was 132/82.  

Legal Criteria

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Hypertension is currently rated 10 percent under Diagnostic 
Code 7101.

Under Diagnostic Code 7101, the criteria for the next higher 
rating, 20 percent, are diastolic pressure of predominantly 
110 or systolic pressure of predominantly 200 or more. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis

VA records from 2003 to 2006 show that the veteran is on 
medication to control hypertension, but as diastolic pressure 
of predominantly 110 or systolic pressure of predominantly 
200 or more has not been shown, the criteria for a rating 
higher than 10 percent rating under Diagnostic Code 7101 have 
not been met. .

Consideration has been given to "staged ratings" for 
hypertension over the period of the appeal, but there is no 
factual basis to rate hypertension higher than 10 percent at 
any time during the appeal.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).





ORDER

Service connection for chronic fatigue to include as due to 
an undiagnosed illness is denied.  

Excluding degenerative joint disease of the patellae, service 
connection for joint pain to include as due to an undiagnosed 
illness is denied.  

Service connection for fibromyalgia and muscle aches to 
include as due to an undiagnosed illness is denied.  

Service connection for memory loss to include as due to an 
undiagnosed illness is denied.  

A rating higher than 10 percent for hypertension is denied.


REMAND 

The veteran, who is the appellant, served on active duty from 
April 1983 to June 1994, and from January 2003 to May 2003. 

After the second period of active duty, ending in May 2003, 
the veteran was 43 years old.  On VA examination in November 
2003, X-rays of the patellae revealed degenerative changes.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for arthritis, if arthritis 
manifested to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The presumption is rebuttal by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307(d)(1). 

Degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints is rated 10 percent.  The X-ray 
findings do not apply to osteomalacia.  38 C.F.R. § 4.71, 
Diagnostic Code 5003, and Note (2). 

As the record is unclear as to whether the veteran has 
arthritis or some other degenerative process of the patellae, 
and as there is question of the onset of the condition, a 
medical examination and a medical opinion is necessary to 
before the claim can be decided. 

Accordingly, under the duty to assist, the claim is remanded 
for the following action: 

1. Schedule the veteran for a VA 
examination by a physician to determine: 

a). Whether the veteran has arthritis of 
the patellae or knee established by X-
rays; and, if so,  

b). Whether there is affirmative evidence, 
that is, evidence of a nature usually 
accepted as competent to indicate the time 
of existence or inception of arthritis and 
with sound medical reasoning and in the 
consideration of all evidence of record, 
to support a conclusion that arthritis was 
not incurred during the period of active 
duty from January 17, 2003 to May 15, 
2003. 

The claims folder must be made available 
to the examiner for review. 

2. After the development has been 
completed, adjudicate the claim.  If the 
benefit remains denied, furnished the 
veteran a supplemental statement of the 
case and return the case to the Board. 




The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


